DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed on 01/28/2020, in which claims 1-20 are pending and ready for examination.

Response to Amendment
Claims 1-2, 4, 6-11, 15-17, and 19 are amended. Claims 3, 5, 12-14, 18, and 20 are cancelled. Claims 21-27 are newly added.

Response to Argument
Applicant's arguments filed 07/19/2022 have been fully considered but they are not persuasive.

With respect to claimed rejected under 35 USC 102, 103, the Applicant argues, see Pg. 9-10, that Gray fail to teach newly amended subject matter  “creating a new record … creating a parent-child relationship …”.
Examiner cannot concur. At taught Col. 9, Ln. 47-56,Grya teaches that new records, e.g. insurance policies associated with item/asset records are obtained in accordance with head information including at least amount, cost, and tile/description of different item types, see Col. 5, Ln. 1-7. Generated item/asset records of identified items are associated/linked with new records of insurance policies, wherein there is a relationship/parent-child relationship associating a first record, i.e. records of identified items, to a second record, i.e. records of insurance policies. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 6-9, 10-11, 15-17, 19, 24, and 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gray (US Pat. 11216889 B1).

Regarding claim 10, Gray discloses a cloud-based computing system comprising (Gray; Fig. 1, Col. 3, Ln. 39-58. A cloud-based inventory detection/computing system is used.): 
a database system configured to configured to maintain records, wherein each record is an instance of an object (Gray; Fig. 1, Col. 6, Ln. 46-57. A database system is used to store records, each of which indicates an object.); and 
a server system comprising at least one hardware-based processing system and a dynamic asset creation and management system for automatically creating asset records that are stored and maintained in the database system, wherein the dynamic asset creation and management system comprises (Gray; Col. 4, Ln. 28-47, Col. 6, Ln. 1-17, 35-50. A inventory detection/server system includes at least a processor and a software component/system for performing steps of automatically adding information for newly detected items/assets stored in a database.): 
instructions that when executed by the at least one hardware-based processing system is configurable to cause (Gray; Col. 4, Ln. 28-47, Col. 6, Ln. 1-17, 35-50. A processor uses a software component/system including portion/module to perform item record addition.): 
acquiring asset information and data for an asset, from one or more sources of information and data regarding the asset or a representation of the asset (Gray; Col. 3, Ln. 59 to Col. 4, Ln. 47, Col. 9, Ln. 19-38. Item/asset information is obtained from at least one or more different sources of information and data about items/assets via different user applications/API for controlling operations of different devices and products in a property.); 
processing the asset information and data to detect the asset and analyzing the asset information and data for the detected asset to determine an asset type for detected asset (Gray; Col. 3, Ln. 59 to Col. 4, Ln. 47, Col. 6, Ln. 28-35, 46-57,  Col. 9, Ln. 19-38. Item/asset information is processed to determine at least one or more items/assets and analyzed different detected items/assets to determine different item/asset types using a portion/module of a software component/system, wherein different types of items are determined by using/processing data from different sensors, see Col. 1, Ln. 16-20.); 
extracting, based on the asset type of that detected asset, header information for an asset record of the asset type that comprises the asset information and data for that detected asset and associated properties of the detected asset (Gray; Col. 8, Ln. 30-54. Header information is obtained for detected items/assets including information, data, and properties, e.g. type, size, in accordance with item/asset type, wherein head information also includes amount, cost, and title/description of different item types for item records, see Col. 5, Ln. 1-7.); 
generating the asset record for the detected asset, and storing the generated asset record at the database system of the cloud-based computing system (Gray; Col. 3, Ln. 59 to Col. 4, Ln. 47, Col. 6, Ln. 28-35, 46-57,  Col. 9, Ln. 19-38. An item/asset entry in an item list is determined for each item/asset an stored in a database);
creating a new record at the database system that is associated with the asset record based on the header information (Gray; Col. 9, Ln. 47-56. New records, e.g. insurance policies associated with item/asset records are obtained in accordance with head information including at least amount, cost, and tile/description of different item types, see Col. 5, Ln. 1-7.); and 
creating a parent-child relationship between the generated asset record and the new record by linking the generated asset record to the new record associated with the generated asset record at the database system (Gray; Col. 9, Ln. 47-56. Generated item/asset records of identified items are associated/linked with new records of insurance policies, wherein there is a relationship/parent-child relationship associating a first record, i.e. records of identified items, to a second record, i.e. records of insurance policies.).

Regarding claim 11, Gray discloses the asset comprises a physical object located at specific location in an environment, and wherein the associated properties comprise a name, an identifier and a location of that detected asset within the environment (Gray; Col. 5, Ln. 59-67, Col. 6, Ln. 28-35, 46-57,  Col. 9, Ln. 3-18. Items/assets are physical objects at specific locations, wherein detected items/objects include information indicating a name, identification, and location.).

Regarding claim 15, Gray discloses the one or more sources of the information and data regarding the asset or the representation of the asset comprise: an imaging device configured to acquire an image of the asset and process data to generate the information and data regarding the asset (Gray; Col. 7, Ln. 9-17. Data and information sources for items/assets include at least an imaging device used to obtain images of item.); 
a vision detection system configured to acquire or extract vision detection data from an environment and process data to generate the information and data regarding the asset (Gray; Col. 5, Ln. 61 to 67, Col. 6, Ln. 36 to 45, Col. 10, Ln. 15-33. A vision detection/recognition system is used to obtain detection data from an environment to generate information and data.); and 
a drone equipped with a camera configured to acquire images of asset and process data to generate the information and data regarding the asset (Gray; Col. 5, Ln. 61 to 67, Col. 6, Ln. 36 to 45, Col. 10, Ln. 15-33. A vehicle/drone includes an imaging sensor used to obtain images of items/assets for generating information and data.).

Regarding claim 16, Gray discloses the sources of the information and data regarding the asset or the representation of the asset comprise: an electronic blueprint of an environment that describes the asset within the environment and includes asset information and data (Gray; Col. 5, Ln. 8-30, Col. 8, Ln. 12-43. Sources of information and data for items/assets includes routing information/signal and access control addresses pertinent to electronics (items/assets) within an environment.); and 
files that describe the asset and that include asset information and data (Gray; Col. 5, Ln. 8-30, Col. 8, Ln. 12-43. Records/lists (files) are used to include information about items/assets.).

Regarding claim 17, Gray discloses the one or more sources of the information and data regarding the asset or the representation of the asset comprise: a source that provides information and data that identifies a three-dimensional location of the asset and characteristics of the asset (Gray; Col. 3, Ln. 59 to Col. 4, Ln. 27, Col. 5, Ln. 61 to 67, Col. 6, Ln. 36 to 45, Col. 10, Ln. 15-33. Sources of information and data are used to obtain information indicating a 3D location, e.g. inside or outside an space, for items/assets.); 
and manual configuration information that describes the asset including information and data that identifies the three-dimensional location of the asset and the characteristics of the asset (Gray; Col. 3, Ln. 59 to Col. 4, Ln. 27, Col. 5, Ln. 61 to 67, Col. 6, Ln. 36 to 45, Col. 10, Ln. 15-33. Sources of information and data are used to include setting information indicating a 3D location, e.g. inside or outside an space, for items/assets.).

Claims 1-2, 6-9 are directed to a method for automatically generating asset records that are stored and maintained at a database system of a cloud-based computing system, the method comprising a sequence of processing steps corresponding to the same as claimed in claims 10-12, 14-18, and are rejected for the same reason of anticipation as outlined above.

Claims 19 is directed to a system comprising at least one hardware-based processor and memory, wherein the memory comprises processor-executable instructions encoded on a non- transient processor-readable media, wherein the processor-executable instructions, when executed by the processor (Gray; Col. 7, Ln. 1-60. An inventory management system includes at least a processor and a memory to perform operations.), are configurable to cause a sequence of processing steps corresponding to the same as claimed in claims 10-11, and is rejected for the same reason of anticipation as outlined above.

Regarding claim 24, Gray discloses wherein the new record comprises a replacement or an upgrade (Gray; Col. 9, Ln. 47-56. A new record includes a modification/upgrade to an record, e.g. insurance policy.).

Regarding claim 27, Gray discloses updating linking information between the asset record and the new record when the asset is interacted with (Gray; Col. 3, Ln. 59 to Col. 4, Ln. 47, Col. 5, Ln. 31 to 60. New items/asset records for detected items are determined to be associated/linked with other records, e.g. insurance policies.).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gray (US Pat. 11216889 B1) in view of Shak (US Pat. 9892467 B2).

Regarding claim 4, Gray discloses a method for automatically generating asset records (Gray; See remarks regarding claim 1 above.).
 But Gray does not specifically disclose wherein the new record comprises a type of custom record stored at the database system of the cloud-based computing system.
However, Shak teaches wherein the new record comprises a type of custom record stored at the database system of the cloud-based computing system (Shak; Col. 13, Ln. 18 to 57, Col. 3, Ln. 4 to 53, Col. 8, Ln. 30 to 40. One or more records include types of custom records as part of at least one custom object and types of standard records as part of standard objects in accord with a cloud-based database system.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the inventory/asset management system of Gray to adapt an database management approach, by incorporating Shak’s teaching wherein custom records for objects are employed for different users, for the motivation to improve the handling and interaction of charge events in a business using services of a multi-tenant computing platform (Shak; Abstract.).

Claims 21 to 23 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Gray (US Pat. 11216889 B1) in view of Wookey (US Pub. 20140032664 A1).

Regarding claim 21, Gray discloses wherein creating the parent-child relationship between the generated asset record and the new record (Gray; See remarks regarding claim 10 above.).
But it does not specifically disclose wherein creating the parent-child relationship between the generated asset record and the new record comprises using a field of one of the generated asset record and the new record to link to the other one of the generated asset record and the new record.
wherein creating the parent-child relationship between the generated asset record and the new record comprises using a field of one of the generated asset record and the new record to link to the other one of the generated asset record and the new record (Wookey; Para. [0116, 119]. A relationship between a parent record and a child record is generated by specifying fields for tracking.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the inventory/asset management system of Gray to adapt an information centric/management system, by incorporating Wookey’s teaching wherein association between data are maintained, for the motivation to provide an information-centric application enables a user to have access and delivery of information and services customizable according to the user's role and definition (Wookey; Abstract.).

Regarding claim 22, Wookey of modified Gray further teaches wherein the field comprises a custom field defined by a user (Wookey; Para. [0050]. A field includes a custom field defined by a user.).

Regarding claim 23, Wookey of modified Gray further teaches wherein the creating the parent-child relationship between the generated asset record and the new record comprises using an asset level field of the asset record to indicate position in an asset hierarchy (Wookey; Para. [0050, 116]. A field/asset level field is used to indicate a position in a parent-child hierachy.).

Regarding claim 25, Wookey of modified Gray further teaches the new record comprises a custom object including one or more custom fields defined by a particular organization for that custom object (Wookey; Para. [0079, 82]. Records includes at least one custom field defined for particular organization.), and 
the asset record comprises a standard object including one or more pre-defined fields that are common for each organization that utilizes the cloud-based computing system(Wookey; Para. [0079, 82]. Object records include at least one field shared/common for all organizations.).

Regarding claim 26, Wookey of modified Gray further teaches wherein creating the parent-child relationship between the generated asset record and the new record comprises: using a field of the asset record to link to the new record (Wookey; Para. [0116, 119]. A relationship between a parent record and a child record is generated by specifying fields for tracking.); and 
using an asset level field of the asset record to indicate the asset record is a parent of the new record (Wookey; Para. [0050, 116]. A field/asset level field is used to indicate a position in a parent-child hierachy.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gradin (US Pub. 20120078917 A1) teaches a system of on-demand database service environment.
Gradin (US Pub. 20110137940 A1) teaches an information management system for associating records.
Tulkoff (US Pat. 7676486 B1) teaches a system for migrating legacy data into a content management system.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245. The examiner can normally be reached Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALBERT KIR/             Primary Examiner, Art Unit 2485